Citation Nr: 1809252	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scar, laceration of the left forearm.

2.  Entitlement to an increased rating in excess of 10 percent for status post left wrist fracture (left wrist disability).

3.  Entitlement to an increased rating in excess of 10 percent for status post right ankle fracture with degenerative joint disease (right ankle disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, continued a 10 percent rating for the right ankle disability; continued a 10 percent for the left wrist disability; and continued a zero percent (noncompensable) rating for the scar, laceration of the left forearm.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

Pursuant to his request for a hearing before a Veterans Law Judge.  , the  Veteran he was scheduled for a Board  video-conference hearing for a date in  January 2018.  However, the r a Board hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since explained his failure to appear, or requested rescheduling of the hearing asked for it to be rescheduled.  Accordingly, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for an increased (compensable) rating for his left  forearm scar is set forth  below.  The claims for increased ratings in in excess of 10 percent, each, for left  wrist disability and  for right ankle disability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current, August 2007 claim for increase, the Veteran's left forearm s has not been painful on examination, and has  not been shown to cause any functional impairment (to include limited motion), and has not exceeded six square inches (39 sq. cm), or  exceeded an area of 144 square inches (929 sq. cm.).

3.  The schedular criteria are adequate to evaluate the Veteran's service-connected left forearm scar at all pertinent points.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for scar, laceration of the left forearm are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.,31 (2017); 38 C.F.R. §  4.118, Diagnostic Codes (DCs) 7800-7805 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).
After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and38 C.F.R. § 3.159). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Pre-rating letters dated in October 2007 and February 2008 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, the October 2007 and February 2008 letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and a September 2016 report of VA examination.  No other records have been obtained and, significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, , at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes, at the outset, that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars). 

In this case, in August 2007, the Veteran filed an increased rating claim for hishis left forearm scar.   Thus, the Veteran's claim was filed prior to the effective date of the revised criteria.  The Veteran or his representative has not specifically requested consideration of this claim under the October 23, 2008, revised criteria; therefore, the revised criteria are not for application.  All diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.

Prior to October 23, 2008, 38 C.F.R. § 4.118, DC 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  Per Note (2), deep scar is defined as one associated with underlying soft tissue damage.  

Under former DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.). 

Under former DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  Per Note (1), an unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar. 

Under former DC 7804, scars which are superficial and painful on examination are assigned a 10 percent rating.  

Under DC 7805 scars may be rated on limitation of function of the affected part.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Turning to the evidence of record, in September 2016, the Veteran was afforded an examination.  He reported that his scar on his left forearm is painful "every now and then."  Upon physical examination, the VA examiner identified a superficial, non-linear scar on the Veteran's left forearm that measured 3.5 centimeters and a combined total area of 1.5 centimeters.  The scar was well healed and non-tender.  The examiner indicated that there was no evidence of pain on examination of the scar on the left forearm.  The examiner noted that the scar was not unstable; there was no loss of covering of skin over the scar; or and it was painful.  The scar was not due to a burn.  The examiner indicated that the Veteran did not have any other scars.  The examiner concluded that the scar did not result in limitation of function nor impacted his ability to work. 

Applying the relevant facts to the criteria in effect prior to October 23, 2008, a compensable rating for the left forearm scar is not warranted at any point pertinent to the current claim.   DC 7801 does not apply as there is no evidence that the scar on the left forearm exceeds 6 square inches (39 sq. cm.).  Likewise, DC 7802 does not apply as there is no evidence that the scar exceed 144 square inches (929 sq. cm.).  A 10 percent rating is not warranted under DC 7803 as there is no evidence that any scar is unstable.  Indeed, no unstable scar has been shown on VA examination.  

The Board notes that during the September 2016 examination, the Veteran reported that his scar on the left forearm is painful "every now and then."  However, upon examination, the Veteran denied that his left forearm scar was painful.  The examiner noted that the Veteran's scar did not cause pain.  As indicated above, under former DC 7804, scars which are superficial and painful on examination are assigned a 10 percent rating.  In this case, the Veteran's scar of the left forearm was not painful on examination.  The Veteran denied pain on examination.  As there is otherwise no evidence of a painful scar on examination,  a 10 percent rating under DC 7804 is not warranted. 

Furthermore, DC 7805 does not apply,  s there is no evidence that a scar limits the function of any part affected.

The Board also notes that the left forearm scar is not shown to involve any other factor(s) warranting evaluation of the scar under any other provision(s) of VA's rating schedule. 

As the evidence reflects that the Veteran's scar does not involve any symptoms, description or impairment to warrant a compensable rating under any potentially applicable diagnostic code, the current, noncompensable rating is appropriate.  See 38 C.F.R. § 4.31..

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's left forearm scar has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's left forearm scar at all pertinent points.  The rating schedule fully contemplate symptoms associated with a scar, to include the scar size, functional limitations, and pain, and there are no symptoms or manifestations of his disability that are not addressed by the rating schedule.  As noted above, the Veteran's left forearm scar simply has not been shown to involve any symptoms, description or impairment to warrant a compensable rating under any potentially applicable diagnostic criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the disability, and the Board need not proceed to consider the second factor, viz, whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the  left forearm scar, , and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the  preponderance of the evidence is against assignment of a compensable  rating for the left forearm scar  at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for scar, laceration of the left forearm is denied. 


REMAND

The Board's review of the claims file reveals that further action on the remaining claims for higher ratings for left wrist and right ankle disabilities is warranted.

In September 2016, the Veteran was afforded examinations to obtain information as to  the nature and severity of his service-connected left wrist and right ankle disabilities.   During the September 2016 VA examinations, the Veteran described that he experienced flare-ups of his left wrist and right ankle.  The examiner noted that the examinations were not conducted during a flare up.  Crucially, the examiner did not estimate the Veteran's range of motions during left wrist or right ankle flare-ups.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court United States Court of Appeals for Veterans Claims (Court) held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

Notably, the Court's  decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016also  impacts the remaining  claims on appeal.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  

In this case, the September 2016VA examiner did not test the Veteran's right ankle or left wrist motion on both active and passive motion, nor did the examiner specify whether range of motion testing was conducted in weight-bearing and non-weight bearing.  

As such, lacking the required findings pursuant to Correia and Sharp, the September 2016 examination report is inadequate, and a remand for an examination of the Veteran's left wrist and right ankle that complies with Correia and Sharp is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Hence, the AOJ should arrange for the Veteran to undergo a VA joints examination by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the increased rating claims.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the  above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since January 2017.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (2012); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the (VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each claim  should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.


Accordingly, these matters hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's right ankle and left wrist since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA joints examination by an appropriate medical professional to determine the current severity of the Veteran's right ankle and left wrist disabilities. 

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the right ankle and left wrist (expressed in degrees).  Range of motion testing of the left ankle and right wrist should also be accomplished (for comparison purposes).   The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing (as appropriate) for both ankles and wrists.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly so state, and explain why. 

Also for each ankle and wrist, the examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should clearly indicate the point at which pain begins.

And with respect to each ankle and wrist, if the Veteran is not examined during a flare-up, considering the Veteran's medical history and assertions in light of the current examination findings, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.   If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each e increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and legal authority (to include, for each claim, consideration of whether staged rating of the disability is appropriate).

8.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2017).


Department of Veterans Affairs


